Citation Nr: 0335150	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  94-44 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1986 to June 
1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Los 
Angeles, California, which, in pertinent part, denied service 
connection for a psychiatric disorder.



FINDINGS OF FACT

1.  Sufficient relevant evidence necessary to render a 
decision on the veteran's claim of service connection for an 
acquired psychiatric disorder has been obtained by the RO, 
and the RO has notified her of the type of evidence needed to 
substantiate her claim.

2.  An acquired psychiatric disorder was not clinically 
evident during service or within one year of the veteran's 
separation from active duty service.

3.  The veteran's current psychiatric disorder is unrelated 
to her active service or any incident occurring therein.



CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been.  
38 U.S.C.A. §§ 1131, 1132 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this case, VA satisfied these duties to the 
veteran in a Supplemental Statement of the Case issued in 
March 2003.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records and post-
service clinical records are on file.  The Board remanded 
this matter in May 1990 and May 2000 for further development 
of the evidence.  Pursuant to the May 2000 remand, the 
records from the Social Security Administration (SSA) and 
treatment records from Loma Linda Veterans Administration 
Medical Center (VAMC) were obtained.  The veteran was 
afforded VA medical examinations in August 1993 and December 
1998; however, pursuant to the May 2000 remand, she underwent 
a third VA examination in October 2000 which the Board has 
determined was thorough, and which provides an opinion 
regarding the issue on appeal.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2003).  Thus, the Board finds 
that another examination is not necessary.  For all the 
foregoing reasons, the Board concludes that VA's duties to 
the veteran have been fulfilled with respect to the issue of 
service connection for a psychiatric disorder.

Finally, with respect to the recent decision in Paralyzed 
Veterans of America v. Sec'y of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010, slip op. at 21, 49 (Fed. Cir. 
Sept. 22, 2003), the Board acknowledges that the Supplemental 
Statement of the Case issued in March 2003 only provided 30 
days for the veteran to respond-although it also pointed out 
that any evidence received within one year could result in 
benefits being awarded back to the date of claim.  It is 
apparent that the RO applied the provisions of the 
invalidated 38 C.F.R. § 3.159(b), as the veteran was provided 
30 days to respond but she was advised that she could still 
respond within a year and benefits, if any, would be awarded 
accordingly.  Thus, although it appears that the RO initially 
applied the regulation that was invalidated by the Federal 
Circuit, the veteran has been provided ample opportunity to 
present evidence.

I.  Factual Background

Service medical records reveal that the veteran consulted a 
mental health service clinic with the complaint that she was 
having trouble adapting to the military.  She described 
having trouble adjusting to the task orientated training and 
that she preferred completing a written test rather than an 
actual performance test.  She described a feeling of lack of 
confidence which was further undermined by "hollering" 
drill sergeants.  The veteran denied homicidal or suicidal 
ideations.  The examiner's impression was that the veteran 
lacked self-confidence and was overwhelmed by the rigors of 
basic training.  There is no indication that the veteran 
followed up with further treatment.

A September 1988 clinical record noted that the veteran 
consulted with a mental health clinic for issues with anger 
and marital problems.  The diagnosis was a dependent 
personality disorder.  The veteran sought mental health 
treatment on a sporadic basis beginning in June 1990, and the 
diagnosis was an adjustment disorder and dependent 
personality disorder.  In September 1992, the medical records 
reveal that the veteran was raped.  A December 1992 clinical 
record notes symptomatology of anxiety/post-traumatic stress 
disorder (PTSD) in reference to the rape.

A February 1993 clinical record noted that the veteran had a 
probable personality disorder, anxiety and that she had a 
traumatic experience as an assault victim.

In August 1993, the veteran underwent a VA examination.  The 
veteran recounted that in September 1992 a masked man raped 
her in front of her children.  She called the police 
regarding the rape but "they didn't care."  The veteran 
stated that she was in the victim witness program and taking 
antidepressants.  The veteran expressed the following 
depressive symptoms:  difficulty sleeping, eating too much, 
loss of interest, decreased self-esteem and feelings of 
hopelessness, anger and guilt.  The veteran denied any 
suicidal or homicidal ideation.  The diagnosis under Axis I 
was dysthymic disorder secondary to chronic pain and under 
Axis II the diagnosis was a passive aggressive personality 
disorder manifested by becoming sulky and irritable, 
protesting without justification, believing that she is doing 
a better job than she is actually doing, resenting useless 
suggestions from others and unreasonably criticizing or 
scorning people in positions of authority.  The Axis IV 
psychosocial stressors were moderate to severe manifested by 
pain, anger, and financial problems.  Her social adaptation 
was determined to be fair.

At a hearing held in February 1996, the veteran testified 
that that she saw a psychiatrist while in service because 
"it was getting really tough to deal with the training."  
She stated that after separation from service she was raped.

In December 1998, the veteran was afforded a second VA 
examination regarding her claim of service connection for a 
psychiatric disorder.  The examiner observed that the 
veteran's subjective complaints were that she was very 
depressed and angry with VA.  The veteran repeatedly outlined 
her grievances with VA and her entitlement to compensation.  
She stated her belief that VA and the military ruined her 
life.  The examiner noted that the veteran was very hostile 
and angry.  The diagnosis under Axis I was none and Axis II 
was borderline personality disorder.  Axis IV psychosocial 
stressors included poverty.  The examiner noted the veteran's 
low self-esteem; however, she did not meet the criteria for 
major depression or dysthymia.

In October 2000, the veteran underwent another VA 
examination.  The veteran provided that during basic training 
she had difficulties with drill instructors.  Several drill 
instructors made sexual advances toward the female recruits.  
She recounted that she had injured her ankle during active 
duty training which changed her military experience because 
she was unable to keep up with her unit.  At one point she 
had an angry confrontation with her drill instructor which 
led her to "slug" him and she was incarcerated for two 
days.  The veteran reported that in June 1987, she returned 
to California on temporary disability retirement leave.  She 
stated that her ankle was encased in a cast for one and a 
half years and upon having it removed injured her knee when 
she fell down and a foreign object punctured her knee.  She 
reported that the hospital staff accused her of poking her 
kneecap with a needle.  

Thereafter, the veteran described a period in which she was 
"hassled" by VA in regard to her claims for services and 
compensation.  The veteran blamed her ankle and knee injuries 
for creating ongoing problems in her life subsequent to 
service.  In 1987, the veteran married a man who was an 
alcoholic.  Due to her husband's alcoholism, they lost their 
money, house and property.  They had two children and 
divorced in 1990.  In 1992, she met another man whom she 
eventually married in 2000.  The veteran also reported that 
in 1992 she was forcibly raped.  The veteran expressed 
bitterness because at that time she was unable to obtain 
compensation from VA for her ankle and knee injuries; 
therefore, she was forced to live in "less than desirable 
housing" located next to a military base.  The rape occurred 
when she was home with her children and a male intruder broke 
into her house.  The intruder stabbed her with a screwdriver 
and threatened to kill her.  He tied her children up and 
forced them to watch while he raped her.  Since that time the 
veteran has had a phobic response to males.  She reported 
constantly feeling fear, anxiety and extreme rage.  She 
suspected that the intruder was a military serviceman.  

The veteran discussed with great anger and emotion her 
feelings regarding her treatment for her right ankle and left 
knee problems as it relates to VA.  She felt that she had not 
received appropriate treatment, and as a result consulted 
with private physicians.  She was also being treated for an 
ulcer, hernia and other breathing problems.  

The veteran provided that she was hospitalized in 1990 for 
three days for psychiatric reasons.  She recalled that she 
and her first husband had fought, he had left the home, and 
the next thing she remembered was that her house was on fire 
and the firefighters accused her of trying to burn the house 
down.  The veteran recalls attempting to burn some pictures.  
She claimed that in lieu of being criminally charged, she was 
hospitalized for a psychiatric evaluation.  She stated that 
since the 1992 rape, she received outpatient psychiatric 
treatment.  

The examiner noted that throughout the examination, the 
veteran continually vocalized her frustration with VA and 
stated that she had been "fighting with the VA for years to 
get what's owed to her."  The veteran contended that VA was 
to blame for not giving her enough money to support her 
children and to live in a decent area and, consequently, 
blamed VA for her sexual assault.  The veteran reported a 
continued homicidal ideation towards the perpetrator of the 
sexual assault; however, she denied any suicidal ideation or 
suicidal attempts.  She stated that she had great difficulty 
in her interpersonal relationships because of her belief that 
people do not believe her history and blame her for the 
circumstances in her life.  The examiner noted that the 
veteran's psychological profile was in keeping with a 
diagnosis of a borderline personality disorder.  The examiner 
opined that the sexual assault fueled the veteran's anger and 
as a result, led her to experience symptoms of PTSD.  A 
diagnosis of dysthymia secondary to her ankle and knee 
difficulties was possible; however, it was more likely than 
not that her level of depression was a result of her 
displacing the anger and frustration that she had as a result 
of her rape, into frustration of dealing with treatment from 
VA.  Furthermore, the examiner opined that it is likely that 
the veteran was depressed and angry more so as a result of 
the rape traumatization than any of her prior experiences 
during active service.  The most appropriate etiology of her 
psychological difficulties stemmed from an interaction 
between her borderline personality disorder and the most 
recent occurrence of the sexual assault which resulted in 
symptoms of PTSD which led to various diagnoses in the past.  
The Axis I diagnosis was PTSD, chronic, severe, due to sexual 
assault/rape in 1992.  The Axis II diagnosis was borderline 
personality.  The Axis IV psychosocial stressors were 
problems with access for medical/psychiatric care and 
economic problems.

Upon review of the SSA records, they do not provide any 
medical evidence regarding the etiology of the psychiatric 
disorder.

II.  Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Where a veteran had active service continuously for 90 days 
or more during a period of war or during peacetime service 
after December 31, l946, and the psychosis becomes manifest 
to a degree of 10 percent or more within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).  

To establish service connection for a chronic disease on a 
presumptive basis, it is not required that the disease be 
diagnosed in the presumptive period, but only that there be 
then shown by acceptable medical or lay evidence 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis.  Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
light of subsequent developments it may gain considerable 
significance.  38 C.F.R. § 3.307(c) (2003).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Notwithstanding the foregoing, congenital or developmental 
defects such as personality disorders are not diseases or 
injuries for the purposes of service connection.  38 C.F.R. § 
3.303(c), 4.9 (2003); see also Winn v. Brown, 8 Vet. App. 
510, 516 (1996).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail).

III.  Analysis

In this case, the veteran's service medical records are 
devoid of clinical findings or any diagnosis of a psychiatric 
disorder, including dysthymia or PTSD.  The service medical 
records reveal that during active duty service the veteran 
consulted a mental health clinic; however, the veteran stated 
that it was because she was having trouble with training.  
The examiner opined that the veteran lacked self-confidence 
and was overwhelmed by basic training but there was no 
indication that she suffered from any psychiatric disorder. 

There is no medical evidence of the clinical presence of a 
psychosis to a compensable degree within one year of active 
service.  The veteran sought treatment at a mental health 
facility in September 1988; however, a psychotic disorder was 
not diagnosed.  

Based on the foregoing, the preponderance of the evidence is 
against a conclusion that a psychiatric disorder was present 
during the veteran's active service or within the first post-
service year.  As noted above, however, service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

In that regard, the Board has carefully reviewed the record, 
but finds no credible evidence showing that the veteran's 
current psychiatric disorder is related to her active service 
or any incident therein.  The August 1993 examiner diagnosed 
dysthymia; however, he did not address the etiology of the 
veteran's disorder.  In December 1998, a borderline 
personality disorder was diagnosed; however, the examiner 
concluded that the veteran did not have a current psychotic 
disorder.  38 C.F.R. § 3.303(c) (2003).

The October 2000 examination detailed the veteran's 
complaints and anger with VA regarding her treatment and 
claims for compensation for her ankle and knee injuries.  The 
veteran indicated that she struggled through active duty 
training which was made more difficult by "hollering" drill 
sergeants and her ankle injury.  The examiner opined, 
however, that it is more likely than not that the veteran's 
level of depression is a result of displacement of anger and 
frustration that she had as a result of her rape, which 
developed into frustration with VA.  The veteran's anger and 
depression is more so from the traumatization of the rape, 
rather than any of her prior experiences in service.  The 
examiner opined that the etiology of the veteran's 
psychological difficulties stem from an interaction between 
her borderline personality disorder and the sexual assault 
which resulted in symptoms of PTSD.  The diagnosis was PTSD 
due to the sexual assault that occurred in 1992.  The Board 
assigns great probative weight to this medical opinion as a 
whole.  Without question, the October 2000 medical opinion 
was based on an examination of the veteran, as well as a 
thorough review of her medical records, including her service 
medical records.  The record contains no conflicting medical 
opinion, which is based on a similar review of the objective 
facts in this case.

In sum, the preponderance of the evidence establishes that 
the veteran's psychiatric disability was not present in 
active service, and a psychosis was not evident within the 
first post-service year.  Moreover, the weight of the 
evidence establishes that the veteran's current psychiatric 
disability, first diagnosed many years after service 
separation, is not related to her active service or any 
incident therein.  See 38 C.F.R. § 3.303(d) (2003).


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



